Citation Nr: 0819925	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-14 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for anxiety neurosis.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for syncope to include 
seizures and blackout spells.

3. Entitlement to service connection for post-traumatic 
stress disorder.   

4. Entitlement to service connection for ear infections.  

5. Entitlement to service connection for cardiovascular 
disease secondary to post-traumatic stress disorder.  

6. Entitlement to service connection for right eye blindness 
and cataracts. 


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1972 to August 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affair (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record shows that the veteran was hospitalized for 
evaluation of syncope in January 1975 and for anxiety in June 
and July 1976 at the Dallas VA Medical Center. 

In addition, the veteran has identified treatment for the 
claimed disabilities at the medical facilities of the Texas 
Department of Criminal Justice from 1991 to 2005.     While 
some of the records are currently in the claims folder, there 
is no record prior to 2001.  

Under the duty to assist, 38 C.F.R. § 3.159, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claims, which applies to a 
claimant attempting to reopen a finally decided claim.  VA 
will make as many requests as are necessary to obtain 
relevant records from VA medical facilities, and VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency to include records 
from State or local governments. 



Accordingly, the case is REMANDED for the following action:

1. Request the records from the Dallas 
VA Medical Center from 1975 to 1991.  
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. Make a follow-up request for medical 
records from the Texas Department of 
Corrections, Ellis Unit Hospital, 
Huntsville, TX 77343, including records 
from the University of Texas Medical 
Branch, Galveston, Texas, for treatment 
of heart disease in 2001.  If the 
records are unobtainable, notify the 
veteran in accordance with 38 C.F.R. 
§ 3.159(e).

3. Following completion of the above, 
adjudicate the claims.  If any benefit 
sought remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



